DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. US Patent No. 5,209,661 in a view of YAO JUN CN 207594668 U.

Regarding claim 1, Hildreth discloses 
A control loading system (See Figs. 2, 6, and 8), comprising: a slotted motor (Item 20) having a motor shaft (Item 26) and an encoder configured to measure an angle of the motor shaft (See column 4, lines 15-55, column 7, lines 55-65 Xe from THETA. Hildreth 

  Hildreth is silent about “a slotted motor” and “an encoder”.

Regarding claim 1, YAO JUN discloses a slotted motor (The rotary motor M1) and an encoder (Fig. 5, item CD1) (See below).

    PNG
    media_image1.png
    320
    1741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    1714
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    234
    1741
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the slotted type motor and the encoder as disclosed by YAO JUN in Hildreth’s teachings to control the rotation of the motor and arrange three-phase windings to produce the current respectively as mentioned in YAO’s JUN para 0016 and 0017. Also, the flux density is higher in a slotted motor, and torque production is more effective and efficient.

    PNG
    media_image4.png
    149
    1723
    media_image4.png
    Greyscale


Regarding claim 10, a combination of Hildreth and YAO JUN discloses
A computer program product (Fig. 2, items 50 and 150) including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus, cause the computerized apparatus to perform a method of control loading (See column 2, lines 48-68, column 4, lines 46-66), the method comprising: receive inputs for (i) an applied force applied by an operator and measured by a force transducer; (ii) an angle of a motor shaft of a slotted motor as measured by an encoder coupled to the slotted motor, and (iii) a modeled force generated by a flight-control model; produce a command velocity based on a difference between the model force and the applied force; and generate, based on the inputs and on the command (See claim 1 rejection for detail)  

Regarding claim 11, a combination of Hildreth and YAO JUN discloses
 A method of control loading, comprising: receiving inputs for (i) an applied force applied by an operator and measured by a force transducer; (ii) an angle of a motor shaft of a slotted motor as measured by an encoder coupled to the slotted motor, and (iii) a modeled force generated by a flight-control model; producing a command velocity based on a difference between the model force and the applied force; and generating, based on the inputs and on the command velocity, an output drive coupled to the slotted motor for driving the slotted motor. (See column 1 rejection for detail)


Regarding claim 2, Hildreth discloses 
, wherein the control stage is further configured to apply a motor pole map (via item 58 in Figs, 6 and 7) to generate a cogging-correction (Mc) based at least in part on (i) the angle of the motor shaft and (ii) the command velocity. (See column 7, lies 34-67, column 8, lines 1-22, column 11, lines 31-33)

Regarding claim 12, Hildreth discloses 
, wherein generating the output drive includes applying a motor pole map (via item 58 in Figs, 6 and 7) to generate a cogging-correction (Mc) based at least in part on (i) the 

Regarding claims 3 and 13, Hildreth discloses 
, wherein the motor pole map includes an adaptive lookup table. (See column 7, lines 22-42, column 7, lines 39-55)  

Regarding claim 4, Hildreth discloses 
, wherein the control stage is further configured to differentiate the angle of the slotted motor to generate a measure of angular velocity of the slotted motor, wherein generation of the output drive is - 15 -BDRAttorney Docket #: 1164-053.001 further based at least in part on the measure of angular velocity of the slotted motor. (See column 4, lines 46-55, column 6, lines 63-68. Hildreth directly measures the angular velocity instead of differentiating the angle. However, POSITA would appreciate a fact that the angular velocity could be calculated by time derivative of the angle without need of any additional sensor)

Allowable Subject Matter
Claims 5-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
(The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, ANTRAYGUE CEDRIC (FR 3031059 A1) discloses
A control loading system with a shaft. The system is configured to produce a force error as shown in Fig. 3. The force error is used to produce a commanded speed wref and finally current iq as an output drive)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846